Exhibit 10.1

EXECUTION COPY

U.S. $1,225,000,000

CREDIT AGREEMENT,

dated as of March 27, 2003

as amended and restated as of June 29, 2007

ROYAL CARIBBEAN CRUISES LTD.,

as the Borrower,

and

CITIGROUP GLOBAL MARKETS INC. and DNB NOR BANK ASA

as Co-Lead Arrangers

and

CITIBANK, N.A.

as Administrative Agent

and

DNB NOR BANK ASA

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.

THE ROYAL BANK OF SCOTLAND PLC

and

THE BANK OF NOVA SCOTIA

as Documentation Agents

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

PAGE

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms

1

 

SECTION 1.2. Use of Defined Terms

13

SECTION 1.3. Cross-References

13

SECTION 1.4. Accounting and Financial Determinations

14

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1. The Advances and Letters of Credit

14

SECTION 2.2. Making the Advances

15

SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of

 

Credit

17

SECTION 2.4. Fees

.

19

SECTION 2.5. Termination or Reduction of the Commitments

20

SECTION 2.6. Repayment of Advances and Letter of Credit Drawings

20

SECTION 2.7. Interest on Advances

21

SECTION 2.8. Interest Rate Determination

21

SECTION 2.9. Optional Conversion of Revolving Credit Advances

22

SECTION 2.10. Prepayments of Advances

22

SECTION 2.11. Payments and Computations

23

SECTION 2.12. Sharing of Payments, Etc

24

SECTION 2.13. Evidence of Debt

24

SECTION 2.14. Increase in Combined Commitments

25

SECTION 2.15. Extension of Termination Date

26

 

ARTICLE III

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 3.1. LIBO Rate Lending Unlawful

28

SECTION 3.2. Deposits Unavailable

28

SECTION 3.3. Increased Costs, etc

28

SECTION 3.4. Funding Losses

29

SECTION 3.5. Increased Capital Costs

30

SECTION 3.6. Taxes

31

SECTION 3.7. Reserve Costs

32

SECTION 3.8. Replacement Lenders, etc

33

SECTION 3.9. Setoff

33

SECTION 3.10. Use of Proceeds

34

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

SECTION 4.1. Effectiveness

34

SECTION 4.2. All Borrowings and Issuances

34

SECTION 4.3. Determinations Under Section 4.1

35

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.1. Organization, etc

35

SECTION 5.2. Due Authorization, Non-Contravention, etc.

35

SECTION 5.3. Government Approval, Regulation, etc.

36

SECTION 5.4. Compliance with Environmental Laws

36

SECTION 5.5. Validity, etc.

36

SECTION 5.6. Financial Information

36

SECTION 5.7. No Default, Event of Default or Prepayment Event

36

SECTION 5.8. Litigation

36

SECTION 5.9. Vessels

37

SECTION 5.10. Subsidiaries

37

SECTION 5.11. Obligations rank pari passu

37

SECTION 5.12. Withholding, etc.

37

SECTION 5.13. No Filing, etc. Required

37

SECTION 5.14. No Immunity

37

SECTION 5.15. Pension Plans

37

SECTION 5.16. Investment Company Act

38

SECTION 5.17. Regulation U

38

SECTION 5.18. Accuracy of Information

38

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1. Affirmative Covenants

38

SECTION 6.1.1. Financial Information, Reports, Notices, etc.

38

SECTION 6.1.2. Approvals and Other Consents

39

SECTION 6.1.3. Compliance with Laws, etc.

39

SECTION 6.1.4. Vessel

40

SECTION 6.1.5. Insurance

40

SECTION 6.1.6. Books and Records

40

SECTION 6.2. Negative Covenants

40

SECTION 6.2.1. Business Activities

40

SECTION 6.2.2. Indebtedness

40

SECTION 6.2.3. Liens

41

 

 


--------------------------------------------------------------------------------



 

 

SECTION 6.2.4. Financial Condition

42

SECTION 6.2.5. Investments

43

SECTION 6.2.6. Consolidation, Merger, etc.

.

43

SECTION 6.2.8. Transactions with Affiliates

44

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1. Listing of Events of Default

44

SECTION 7.1.1. Non-Payment of Obligations

44

SECTION 7.1.2. Breach of Warranty

44

SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations

44

SECTION 7.1.4. Default on Other Indebtedness

45

SECTION 7.1.5. Pension Plans

45

SECTION 7.1.6. Bankruptcy, Insolvency, etc.

45

SECTION 7.1.7. Ownership of Principal Subsidiaries

46

SECTION 7.2. Action if

46

SECTION 7.3. Action if Other Event of Default

46

 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

SECTION 8.1. Listing of Prepayment Events

46

SECTION 8.1.1. Change in Ownership

46

SECTION 8.1.2. Change in Board

47

SECTION 8.1.3. Unenforceability

47

SECTION 8.1.4. Approvals

47

SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations

47

SECTION 8.1.6. Judgments

.

47

SECTION 8.1.7. Condemnation, etc

48

SECTION 8.1.8. Arrest

50

SECTION 8.2. Mandatory Prepayment

48

 

ARTICLE IX

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

 

SECTION 9.1.1. Actions in Respect of the Letters of Credit

48

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

 

THE AGENTS

 

SECTION 10.1. Actions

49

SECTION 10.2. Lender Indemnification

49

SECTION 10.3. Exculpation

50

SECTION 10.4. Successor

50

SECTION 10.5. Advances by the Agents

51

SECTION 10.6. Credit Decisions

51

SECTION 10.7. Copies, etc

51

SECTION 10.8. Agency Fee

51

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc

52

SECTION 11.2. Notices

52

SECTION 11.3. Payment of Costs and Expenses

54

SECTION 11.4. Indemnification

54

SECTION 11.5. Survival

55

SECTION 11.6. Severability

55

SECTION 11.7. Headings

55

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.

55

SECTION 11.9. Governing Law; Entire Agreement

56

SECTION 11.10. Successors and Assigns

56

SECTION 11.11. Sale and Transfer of Advances and Note; Participations

 

in Advances

56

SECTION 11.11.1. Assignments

56

SECTION 11.11.2. Participations

57

SECTION 11.11.3. Register

58

SECTION 11.12. Other Transactions

58

SECTION 11.13. Forum Selection and Consent to Jurisdiction

58

SECTION 11.14. Process Agent

59

SECTION 11.15. Judgment

.

59

SECTION 11.16. No Liability of the Issuing Banks

59

SECTION 11.17. Waiver of Jury Trial

60

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULES

 

SCHEDULE I

-

Commitments and Lending Offices

 

SCHEDULE II

-

Disclosure Schedule

 

 

EXHIBITS

 

Exhibit A

-

Form of Note

 

Exhibit B-1

-

Form of Borrowing Request (Revolving Credit Borrowings)

 

Exhibit B-2

-

Form of Borrowing Request (Swing Line Borrowings)

 

Exhibit C

-

Form of Interest Period Notice

 

Exhibit D-1

-

Form of Opinion of Bradley Stein, Esq.

 

Exhibit D-2

-

Form of Opinion of Watson, Farley & Williams (New York) LLP

 

Exhibit E

-

Form of Lender Assignment Agreement

 

Exhibit F

-

Form of Commitment Increase Agreement

 

Exhibit G

-

Form of Added Lender Agreement

 

Exhibit H

-

Form of Opinion of Shearman & Sterling LLP

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, originally dated as of March 27, 2003, amended and
restated as of December 15, 2006 and further amended and restated as of June 29,
2007, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the
“Borrower”), the various financial institutions as are or shall become parties
hereto (collectively, the “Lender Parties”) and CITIBANK, N.A. (“Citibank”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lender Parties.

W I T N E S S E T H:

WHEREAS, the Borrower desires to obtain Commitments from the Lender Parties
pursuant to which Advances will be made to the Borrower and Letters of Credit
will be issued for the account of the Borrower and its Subsidiaries, in a
maximum aggregate principal amount and Available Amount together at any one time
outstanding not to exceed $1,225,000,000 (subject to adjustment as provided
herein), from time to time prior to the final Termination Date; and

WHEREAS, the Lender Parties are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to extend Advances to,
and, in the case of the Issuing Banks, to issue Letters of Credit for the
account of, the Borrower; and

WHEREAS, the proceeds of such Advances will be used for general corporate
purposes, including capital expenditures and acquisition financing, of the
Borrower and its Subsidiaries;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

“Added Lender” is defined in Section 2.14.

“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit G.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.4.

“Administrative Agent's Account” means (a) in the case of Advances denominated
in Dollars, the account of the Agent maintained by the Administrative Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications, (b) in the case of Advances
denominated in any Committed Currency, the account of the Administrative Agent

 

1

 


--------------------------------------------------------------------------------



 

designated in writing from time to time by the Administrative Agent to the
Borrower and the Lender Parties for such purpose and (c) in any such case, such
other account of the Administrative Agent as is designated in writing from time
to time by the Administrative Agent to the Borrower and the Lender Parties for
such purpose.

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Agents” means (a) the Administrative Agent and (b) each Lender listed as a
syndication agent or a documentation agent on the cover page hereof in their
respective capacities as agents under Article X, together with their respective
successors (if any) in such capacity.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:

 

Senior Debt Rating

S&P/Moody’s

Applicable Margin

Level 1

BBB+ or Baa1 or above

 

0.300%

Level 2

BBB or Baa2

 

0.375%

Level 3

BBB- or Baa3

 

0.485%

Level 4

BB+ or Ba1

 

0.575%

Level 5

BB or Ba2

 

0.800%

Level 6

Lower than Level 5

 

1.050%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

Senior Debt Rating

S&P/Moody’s

Applicable

Percentage

Level 1

BBB+ or Baa1 or above

 

0.100%

Level 2

BBB or Baa2

 

0.125%

Level 3

BBB- or Baa3

 

0.140%

Level 4

BB+ or Ba1

 

0.175%

Level 5

BB or Ba2

 

0.200%

Level 6

Lower than Level 5

 

0.250%

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

“Assignee Lender” is defined in Section 11.11.1.

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)        the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and

(b)

½ of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.7(a)(i).

“Borrower” is defined in the preamble.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, London or Frankfurt, and, if the
applicable Business Day relates to any LIBO Rate Advances, on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such LIBO Rate Advance
(or, in the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open).

 

 

3

 


--------------------------------------------------------------------------------



 

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

“Closing Date” is defined in Section 4.1.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

“Commitment Termination Event” means:

(a)        any Default described in clauses (b) through (d) of Section 7.1.6
shall occur with respect to the Borrower;

(b)        the occurrence and continuance of any Event of Default (other than as
described in clause (a) above) and the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated; or

(c)        the occurrence and continuance of a Prepayment Event and the giving
of notice by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower that the Commitments have been terminated.

“Committed Currencies” means Sterling and Euros.

“Consenting Lender” has the meaning specified in Section 2.15(b).

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.8 or 2.9.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

 

4

 


--------------------------------------------------------------------------------



 

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

“DnB” means DnB NOR Bank ASA.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Added Lender Agreement or the Lender Assignment
Agreement pursuant to which it became a Lender Party, or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrower and the Administrative Agent.

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Administrative Agent’s principal office in London
offers to exchange Dollars for such Committed Currency in London prior to 11:00
A.M. (London time) on such date and (ii) in any Committed Currency of Dollars on
any date, means the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

“Event of Default” is defined in Section 7.1.

“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD, and the replacement, extension, renewal or amendment of the
foregoing without increase in the amount or change in any direct or contingent
obligor of such obligations.

“Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a Norwegian
corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Closing Date.

“Extension Date” has the meaning specified in Section 2.15(b).

 

 

5

 


--------------------------------------------------------------------------------



 

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

(a)        net cash from operating activities (determined in accordance with
GAAP) for such period, as shown in the Borrower’s consolidated statement of cash
flow for such period, to

(b)

the sum of:

(i)         dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

(ii)         scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Increased Commitment Date” is defined in Section 2.14.

“Increasing Lenders” is defined in Section 2.14.

 

 

6

 


--------------------------------------------------------------------------------



 

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) Hedging Instruments.

“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Revolving Credit Borrowing, the period commencing on the date of such LIBO Rate
Advance or the date of the Conversion of any Base Rate Advance into such LIBO
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three, six, nine or twelve months, and subject to clause (b) of this definition,
such longer period as the Borrower and the Lenders may agree, as the Borrower
may, upon notice in substantially the form of Exhibit C received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on (x) in
the case of LIBO Rate Advances denominated in a Committed Currency, the third
Business Day prior to the first day of such Interest Period or (y) in the case
of LIBO Rate Advances denominated in Dollars, the second Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(a)        Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration (without limiting the ability of the Borrower to have more than one
Borrowing on the same date);

(b)        the Borrower shall not be entitled to select an Interest Period
having duration of longer than twelve months unless, by 2:00 P.M. (New York City
time) on (x) in the case of LIBO Rate Advances denominated in a Committed
Currency, the third Business Day prior to the first day of such Interest Period
or (y) in the case of LIBO Rate Advances denominated in Dollars, the second
Business Day prior to the first day of such Interest Period, each Lender
notifies the Administrative Agent that such Lender will be providing funding for
such Revolving Credit Borrowing with such Interest Period (the failure of any
Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Revolving Credit Borrowing shall be one, two, three, six, nine or
twelve months, as specified by the Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to such requested Interest
Period;

 

 

7

 


--------------------------------------------------------------------------------



 

 

(c)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d)        whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Investment” means, relative to any Person,

(a)        any loan or advance made by such Person to any other Person
(excluding commission, travel, expense and similar advances to officers and
employees made in the ordinary course of business); and

(b)

any ownership or similar interest held by such Person in any other Person.

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means a Lender Party listed on Schedule I hereto with a Letter of
Credit Commitment or any other Lender so long as such Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Issuing Bank or Lender, as the case may be, shall have a Letter
of Credit Commitment.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Administrative Agent.

“L/C Related Documents” has the meaning specified in Section 2.6(b)(i).

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.

“Lender” means each Lender Party listed on Schedule I hereto with a Revolving
Credit Commitment, each Added Lender and each Assignee Lender.

“Lender Parties” is defined in the preamble.

“Letter of Credit” has the meaning specified in Section 2.1(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.3(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter

 

8

 


--------------------------------------------------------------------------------



 

of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Lender Assignment Agreements, the Dollar amount set forth for such Issuing Bank
in the Register maintained by the Administrative Agent pursuant to
Section 11.11.1 as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.5.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $250,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.5.

“LIBO Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “LIBO Lending Office” opposite its name on
Schedule I hereto or in the Added Lender Agreement or the Lender Assignment
Agreement pursuant to which it became a Lender Party (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Revolving Credit Borrowing, the rate per annum appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for (a) deposits in Dollars or Euros at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period or (b)
deposits in Sterling at approximately 11:00 A.M. (London time) on the first day
of such Interest Period, in each case for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in Dollars or
Euros is offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period, or
at which deposits in Sterling is offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) on the first day of such Interest Period, in each
case in an amount substantially equal to such Reference Bank’s LIBO Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, subject,
however, to the provisions of Section 2.8.

“LIBO Rate Advance” means a Revolving Credit Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.7(a)(ii).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

“Loan Document” means this Agreement, the Notes, if any, and each Letter of
Credit Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

“Material Litigation” is defined in Section 5.8

“Moody’s” means Moody’s Investors Service, Inc.

 

 

9

 


--------------------------------------------------------------------------------



 

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);

(a)

all cash on hand of the Borrower and its Subsidiaries; plus

(b)

all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

“New Financings” means proceeds from:

(a)        borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement, and

(b)

the issuance and sale of equity securities.

“Non-Consenting Lender” has the meaning specified in Section 2.15(b).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Issuance” has the meaning specified in Section 2.3(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.2(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.2(b).

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

“Organic Document” means, relative to the Borrower, its certificate of
incorporation and its by-laws.

“Participant” is defined in Section 11.11.2.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Borrower and the Lender Parties.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

 

10

 


--------------------------------------------------------------------------------



 

 

“Prepayment Event” is defined in Section 8.1.

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been
terminated, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination).

“Reference Lenders” means Citibank, DnB and JPMorgan Chase Bank, N.A. and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 2.8.

“Register” is defined in Section 11.11.3.

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Revolving Credit Advances or, if no such principal
amount is then outstanding, Lenders that in the aggregate have more than 50% of
the Revolving Credit Commitments.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of LIBO Rate
Advances, having the same Interest Period, made by each of the Lenders.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Added Lender Agreement, the Dollar amount set forth in such Added
Lender Agreement or (c) if such Lender has entered into a Lender Assignment
Agreement, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 11.11.3), as such
amount may be reduced pursuant to Section 2.5 or increased pursuant to Section
2.14.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

 

11

 


--------------------------------------------------------------------------------



 

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (ii) if neither S&P
nor Moody’s shall have in effect a Senior Debt Rating, the Applicable Margin and
the Applicable Percentage will be set in accordance with Level 6 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be, unless (A) within 21 days of being notified by the Administrative Agent that
both Moody’s and S&P have ceased to give a Senior Debt Rating, the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt or (B) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied rating of the
Borrower’s senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement; (iii) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.1(c) or any Lender pursuant to Section 2.2(b).

“Swing Line Bank” means Citibank.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

 

12

 


--------------------------------------------------------------------------------



 

 

“Swing Line Commitment” means the amount set forth opposite the Swing Line
Bank’s name on Schedule I hereto, as such amount may be reduced pursuant to
Section 2.5.

“Termination Date” means the earliest of (a) June 29, 2012, subject to the
extension thereof pursuant to Section 2.15, (b) the date of termination in whole
of the Commitments pursuant to Section 2.5 and (c) the date on which any
Commitment Termination Event occurs; provided, however, that the Termination
Date of any Lender that is a Non-Consenting Lender to any requested extension
pursuant to Section 2.15 shall be the Termination Date in effect immediately
prior to the applicable Extension Date for all purposes of this Agreement.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or any of its Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender, and not as a Swing Line Bank) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.3(c) that
have not been ratably funded by such Lender and outstanding at such time and (C)
the aggregate principal amount of all Swing Line Advances then outstanding.

“Taxes” is defined in Section 3.6.

“Type” means the distinction of an Advance as a Eurocurrency Rate Advance or a
Base Rate Advance.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance, notice and other communication delivered from
time to time in connection with this Agreement or any other Loan Document.

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

 

13

 


--------------------------------------------------------------------------------



 

 

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 6.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if, as a result of any change in
GAAP or in the interpretation thereof after the date of the financial statements
referred to in Section 5.6, there is a change in the manner of determining any
of the items referred to herein that are to be determined by reference to GAAP,
and the effect of such change would (in the reasonable opinion of the Borrower
or the Agents) be such as to affect the basis or efficacy of the covenants
contained in Section 6.2.4 in ascertaining the financial condition of the
Borrower or the consolidated financial condition of the Borrower and its
Subsidiaries and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of such Sections of
this Agreement continue to be determined in accordance with GAAP relating
thereto as GAAP were applied immediately prior to such change in GAAP or in the
interpretation thereof until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

SECTION 2.1. The Advances and Letters of Credit. (a)             Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to the Borrower from
time to time on any Business Day during the period from the Closing Date until
the Termination Date applicable to such Lender in an amount (based in respect of
any Revolving Credit Advances to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Commitment. Each Revolving Credit Borrowing shall be in an
amount not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof and shall consist of Revolving
Credit Advances of the same Type and in the same currency made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, the
Borrower may borrow under this Section 2.1(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.1(a).

(b)        Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the Lenders
set forth in this Agreement, to issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars or a Committed Currency for the account of the
Borrower and its Subsidiaries from time to time on any Business Day during the
period from the Closing Date until 30 days before the Termination Date of such
Issuing Bank in an aggregate Available Amount (based in respect of any Letters
of Credit to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Commitments of the Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than five Business Days before the Termination Date of
such Issuing Bank, provided that no Letter of Credit may expire after the
Termination Date of any

 

14

 


--------------------------------------------------------------------------------



 

Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the issuance of Letters of Credit under this
Section 2.1(b).

(c)        The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date of the Swing Line Bank in an
aggregate principal amount (i) for all Swing Line Advances made by the Swing
Line Bank not to exceed at any time the lesser of (x) $100,000,000 (the “Swing
Line Facility”) and (y) the Swing Line Bank’s Swing Line Commitment at such time
and (ii) in an amount for each such Advance not to exceed the Unused Commitments
of the Lenders on such Business Day. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $1,000,000 or an integral
multiple thereof. Within the limits of the Swing Line Facility and within the
limits referred to in clause (ii) above, the Borrower may borrow under this
Section 2.1(c), prepay pursuant to Section 2.10 and reborrow under this Section
2.1(c).

SECTION 2.2. Making the Advances. (a) Except as otherwise provided in Section
2.2(b) or Section 2.3(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the second
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of LIBO Rate Advances
denominated in Dollars, (y) 4:00 P.M. (London time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in any
Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed promptly in writing, or telecopier
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of LIBO Rate Advances, initial Interest Period and currency for each
such Revolving Credit Advance. Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Revolving Credit Borrowing, in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in
Dollars, before 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of LIBO
Rate Advances denominated in any Committed Currency, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 4.2 the Administrative Agent will make such funds available
to the Borrower at the account of the Borrower specified in the applicable
Notice of Revolving Credit Borrowing; provided, however, that, if such borrowing
is denominated in Dollars, the Administrative Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Bank and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Bank and such other Lenders for
repayment of such Swing Line Advances.

 

 

15

 


--------------------------------------------------------------------------------



 

 

(b)        Each Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to the Swing Line Bank and the Administrative Agent,
of which the Administrative Agent shall give prompt notice to the Lenders. Each
such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall
be by telephone, confirmed promptly in writing, or telecopier in substantially
the form of Exhibit B-2 hereto, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the tenth day after the
requested date of such Borrowing). The Swing Line Bank shall, before 4:00 P.M.
(New York City time) on the date of such Swing Line Borrowing, make the Swing
Line Borrowing available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Section 4.2, the Administrative Agent will make such funds available to the
Borrower at the account of the Borrower specified in the applicable Notice of
Swing Line Borrowing. Upon written demand by the Swing Line Bank, with a copy of
such demand to the Administrative Agent, each other Lender will purchase from
the Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower. If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Lender is required to have made such amount available to the
Administrative Agent until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Swing Line Advance made by the Swing
Line Bank shall be reduced by such amount on such Business day.

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select LIBO Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make LIBO Rate Advances shall then be suspended pursuant to Section 2.8 or
3.1 and (ii) the LIBO Rate Advances may not be outstanding as part of more than
15 separate Revolving Credit Borrowings.

(d)        Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower. In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of LIBO Rate Advances, the Borrower shall indemnify
each Lender in accordance with Section 3.4.

 

 

16

 


--------------------------------------------------------------------------------



 

 

(e)        Unless the Administrative Agent shall have received notice from a
Lender or the Swing Line Bank prior to the time of any Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, that such Lender or the
Swing Line Bank will not make available to the Administrative Agent such
Lender’s or the Swing Line Bank’s ratable portion of such Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, the Administrative Agent
may assume that such Lender or the Swing Line Bank has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.2, as applicable, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender or the Swing Line Bank shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Lender or the Swing Line Bank, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Administrative Agent in respect of such amount in the case
of Advances denominated in Committed Currencies. If such Lender or the Swing
Line Bank shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s or the Swing Line Bank’s
Advance as part of such Borrowing for purposes of this Agreement.

(f)         The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

(g)        If any Lender shall default in its obligations under Section 2.1, the
Agents shall, at the request of the Borrower, use reasonable efforts to find a
bank or other financial institution acceptable to the Borrower to replace such
Lender on terms acceptable to the Borrower and to have such bank or other
financial institution replace such Lender.

(h)        Each Lender may, if it so elects, fulfill its obligation to make or
continue Advances hereunder by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such Advance; provided that such Advance shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Advance shall nevertheless be to such Lender for the account of
such foreign branch, Affiliate or international banking facility.

SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of Credit.
(a) Request for Issuance. (i) Each Letter of Credit shall be issued upon notice,
given not later than 11:00 A.M. (New York City time) on the fifth Business Day
prior to the date of the proposed Issuance of such Letter of Credit (or on such
shorter notice as the applicable Issuing Bank may agree), by the Borrower to any
Issuing Bank, and such Issuing Bank shall give the Administrative Agent, prompt
notice thereof. Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
such Letter of Credit shall be issued pursuant to such application and agreement
for letter of credit as such Issuing Bank and the Borrower shall agree for use
in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being

 

17

 


--------------------------------------------------------------------------------



 

understood that any such form shall have only explicit documentary conditions to
draw and shall not include discretionary conditions), such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Section 4.2, make
such Letter of Credit available to the Borrower at its office referred to in
Section 11.2 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b)        Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Ratable Share of each drawing made under a Letter of Credit funded
by such Issuing Bank and not reimbursed by the Borrower on the date made, or of
any reimbursement payment required to be refunded to the Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to the
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 4.2. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.14 or 2.15, an assignment in accordance
with Section 11.11.1 or otherwise pursuant to this Agreement.

(c)        Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such
draft, and, in the case of a Letter of Credit denominated in a Commitment
Currency, shall be a Base Rate Advance in an amount equal to the Equivalent of
Dollars of such Committed Currency determined on the date of such drawing,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Commitment. Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit issued by it to the Borrower and the
Administrative Agent. Upon written demand by such Issuing Bank, with a copy of
such demand to the Administrative Agent and the Borrower, each Lender shall pay
to the Administrative Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.3(b). Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Administrative Agent shall
transfer such funds to such Issuing Bank. Each Lender agrees to fund its Ratable
Share of an outstanding Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the

 

18

 


--------------------------------------------------------------------------------



 

Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of any such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute an
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.

(d)        Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.

(e)        Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.3(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

SECTION 2.4. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Lender party hereto on the Effective Date and from the
effective date specified in the Added Lender Agreement or in the Lender
Assignment Agreement pursuant to which it became a Lender in the case of each
other Lender until the Termination Date of such Lender at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2007, and on the final Termination Date.

(b)        Letter of Credit Fees. (i) The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries and outstanding from time to time at a rate per annum equal to the
Applicable Margin in effect from time to time during such calendar quarter,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing with the quarter ended September 30, 2007, and on the final
Termination Date.

(ii)         The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee equal to 0.10% per annum and such other issuance fees, transfer
fees and other fees and charges in connection with the Issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.

SECTION 2.5. Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

 

19

 


--------------------------------------------------------------------------------



 

 

SECTION 2.6. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. The Borrower shall repay to the Administrative Agent for the
account of each Lender on the Termination Date of such Lender the aggregate
principal amount of the Revolving Credit Advances made by such Lender and then
outstanding.

(b)        Letter of Credit Drawings. The obligations of the Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of the Borrower or any of its
Subsidiaries shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):

(i)         any lack of validity or enforceability of this Agreement, any Note,
any Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

(iii)        the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

(iv)        any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)        payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

(vi)        any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

(c)        Swing Line Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Swing Line Bank and each other Lender which
has made a Swing Line Advance the outstanding principal amount of each Swing
Line Advance made to it by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than ten days after the requested date of such Borrowing) and the
Termination Date applicable to the Swing Line Bank or such Lender, as the case
may be.

 

 

20

 


--------------------------------------------------------------------------------



 

 

SECTION 2.7. Interest on Advances(a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance made to it and owing to
each Lender or the Swing Line Bank, as the case may be, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)         Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the result of (x) the Base
Rate in effect from time to time minus (y) the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)         LIBO Rate Advances. During such periods as such Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the result of (x) the LIBO Rate for such
Interest Period for such LIBO Rate Advance plus (y) the Applicable Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such LIBO Rate Advance shall
be Converted or paid in full.

(iii)        Swing Line Advances. A rate per annum equal at all times to the
result of (x) the Federal Funds Rate in effect from time to time plus (y) the
Applicable Margin in effect from time to time, in each case payable in arrears
the date such Swing Line Advance shall be paid in full.

(b)        Default Interest. After the date any principal amount of any Advance
is due and payable (whether on the applicable Termination Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts for each day during the period of such default at a rate per annum
certified by the Administrative Agent to the Borrower (which certification shall
be conclusive in the absence of manifest error) to be equal to the sum of (a)
the Applicable Margin plus (b) the LIBO Rate plus (c) 2% per annum. Interest
payable under this clause (B) shall be payable upon demand.

SECTION 2.8. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each LIBO Rate. If any one or
more of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate made by reference to quotations of interest rates
furnished by Reference Lenders.

(b)        If the Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances shall,

 

21

 


--------------------------------------------------------------------------------



 

on such last day, automatically be continued as a Advance with an Interest
Period having a duration of one month.

SECTION 2.9. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Administrative Agent in
substantially the form of Exhibit C not later than 11:00 A.M. (New York City
time) on (x) in the case of LIBO Rate Advances denominated in a Committed
Currency, the third Business Day prior to the date of the proposed Conversion or
(y) in the case of LIBO Rate Advances denominated in Dollars, the second
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.8 and 3.1, Convert all Revolving Credit Advances
denominated in Dollars of one Type comprising the same Borrowing into Revolving
Credit Advances denominated in Dollars of the other Type; provided, however,
that any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances, any
Conversion of Base Rate Advances into LIBO Rate Advances shall be in an amount
not less than the minimum amount specified in Section 2.2(c) and no Conversion
of any Revolving Credit Advances shall result in more separate Revolving Credit
Borrowings than permitted under Section 2.2(c). Each such notice of a Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Dollar denominated Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into LIBO Rate Advances, the duration
of the initial Interest Period for each such Advance. Each notice of Conversion
shall be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of LIBO Rate Advances denominated in a Committed Currency, at least two
Business Days prior to the date of such prepayment, in the case of LIBO Rate
Advances denominated in Dollars, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances or Swing
Line Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment of LIBO Rate Advances shall be
in an aggregate principal amount of not less than the Revolving Credit Borrowing
Minimum or a Revolving Credit Borrowing Multiple in excess thereof and in the
event of any such prepayment of a LIBO Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section 3.4.

(b)        Mandatory. (i) If, on the last day of any calendar month, the
Administrative Agent notifies the Borrower that, on any interest payment date,
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars plus the aggregate Available Amount of all Letters of Credit denominated
in Dollars then outstanding plus (B) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies plus the
Available Amount of all Letters of Credit denominated in Committed Currencies
then outstanding exceeds 105% of the aggregate Revolving Credit Commitments of
the Lenders on such date, the Borrower shall, as soon as practicable and in any
event within five Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date.

(ii)         Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in

 

22

 


--------------------------------------------------------------------------------



 

respect thereof pursuant to Section 3.4. The Administrative Agent shall give
prompt notice of any prepayment required under this Section 2.10(b) to the
Borrower and the Lenders.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in same day funds. The Borrower shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (at the
Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Administrative Agent, by deposit of such funds to the
applicable Administrative Agent’s Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.4(b)(ii), 3.3, 3.4, 3.5, 3.6 or 3.7) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender
Party to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Added Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.14, and upon the Administrative Agent’s receipt of such
Lender’s Added Lender Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the
Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Added Lender. Upon its acceptance of a Lender Assignment Agreement and recording
of the information contained therein in the Register pursuant to
Section 11.11.3, from and after the effective date specified in such Lender
Assignment Agreement, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Lender Assignment Agreement shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b)        All computations of interest based on the Base Rate and of interest
based on the LIBO Rate in respect of Advances denominated in Sterling shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the LIBO Rate in
respect of Advances denominated in Dollars or Euros or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day; provided, however, that, if such extension would
cause payment of interest on or principal of LIBO Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day and provided, further, that any such adjustment to the
payment date shall in each case be made in the computation of payment of
interest, fee or commission, as the case may be.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lender Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then

 

23

 


--------------------------------------------------------------------------------



 

due such Lender Party. If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent, each Lender Party shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at (i) the Federal Funds Rate in
the case of Advances denominated in Dollars or (ii) the cost of funds incurred
by the Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies.

(e)        To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lender
Parties in accordance with the terms of this Section 2.11, the Administrative
Agent, to the extent permitted by applicable law, shall be entitled to convert
or exchange such funds into Dollars or into a Committed Currency or from Dollars
to a Committed Currency or from a Committed Currency to Dollars, as the case may
be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.11; provided that the
Borrower and each of the Lender Parties hereby agree that the Administrative
Agent shall not be liable or responsible for any loss, cost or expense suffered
by the Borrower or such Lender Party as a result of any conversion or exchange
of currencies affected pursuant to this Section 2.11(e) or as a result of the
failure of the Administrative Agent to effect any such conversion or exchange;
and provided further that the Borrower agrees, to the extent permitted by
applicable law, to indemnify the Administrative Agent and each Lender Party, and
hold the Administrative Agent and each Lender Party harmless, for any and all
losses, costs and expenses incurred by the Administrative Agent or any Lender
Party for any conversion or exchange of currencies (or the failure to convert or
exchange any currencies) in accordance with this Section 2.11(e).

SECTION 2.12. Sharing of Payments, Etc If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.3(c), (y) as a payment of a Swing Line Advance made by the Swing Line
Bank that has not been participated to the other Lender Parties pursuant to
Section 2.2(b) or (z) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7) in excess
of its Ratable Share of payments on account of the Revolving Credit Advances
obtained by all the Lender Parties, such Lender Party shall forthwith purchase
from the other Lender Parties such participations in the Revolving Credit
Advances owing to them as shall be necessary to cause such purchasing Lender
Party to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender Party, such purchase from each Lender Party shall be
rescinded and such Lender Party shall repay to the purchasing Lender Party the
purchase price to the extent of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.12 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

SECTION 2.13. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder
in respect of Advances. The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such

 

24

 


--------------------------------------------------------------------------------



 

Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.

(b)        The Register maintained by the Administrative Agent pursuant to
Section 11.11.3 shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date, currency and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Added Lender Agreement and each Lender
Assignment Agreement delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.14. Increase in Combined Commitments(a)  The Borrower shall have the
right up to six months prior to the final Termination Date, without the consent
of the Lenders, by notice to the Administrative Agent, to effectuate from time
to time an increase in the combined Revolving Credit Commitments under this
Agreement by adding to this Agreement one or more commercial banks or financial
institutions (who shall, upon completion of the requirements of this Section
2.14 constitute “Lenders” hereunder) (an “Added Lender”), or by allowing one or
more Lenders in their sole discretion to increase their respective Revolving
Credit Commitments hereunder (each an “Increasing Lender”), so that such added
and increased Revolving Credit Commitments shall equal the increase in the
Commitment Amount effectuated pursuant to this Section 2.14; provided that (i)
no added Revolving Credit Commitment shall be less than $10,000,000, (ii) no
increase in or added Revolving Credit Commitments pursuant to this Section 2.14
shall result in combined Revolving Credit Commitments exceeding $1,500,000,000,
and (iii) no Lender’s Revolving Credit Commitment shall be increased under this
Section 2.14 without the consent of such Lender. The Borrower shall deliver to
the Administrative Agent on or before the effective date of any increase in the
Commitment Amount each of the following items with respect to each Added Lender
and Increasing Lender:

(i) a written notice of the Borrower’s intention to increase the combined
Revolving Credit Commitments pursuant to this Section 2.14, which shall specify
each new Lender, if any, the changes in amounts of Revolving Credit Commitments
that will result, and such other information as is reasonably requested by the
Administrative Agent;

 

(ii)         documents in the form of Exhibit F or Exhibit G, as applicable,
executed and delivered by each new Lender and each Lender agreeing to increase
its Revolving Credit Commitment, pursuant to which it becomes a party hereto or
increases its Revolving Credit Commitment, as the case may be; and

 

(iii)        if requested by the applicable Lender, Notes or replacement Notes,
as the case may be, executed and delivered by the Borrower.

 

 

25

 


--------------------------------------------------------------------------------



 

 

(b)        Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof. Upon execution
and delivery of such documents (the “Increased Commitment Date”), such new
Lender shall constitute a “Lender” hereunder with a Revolving Credit Commitment
as specified therein, or such Lender’s Revolving Credit Commitment shall
increase as specified therein, as the case may be. Immediately upon the
effectiveness of the addition of such Added Lender or the increase in the
Revolving Credit Commitment of such Increasing Lender under this Section 2.14
(i) the respective Ratable Shares of the Lenders shall be deemed modified as
appropriate to correspond to such changed combined Revolving Credit Commitments,
and (ii) if there are at such time outstanding any Advances, each Lender whose
Ratable Share has been decreased as a result of the increase in the combined
Revolving Credit Commitments shall be deemed to have assigned, without recourse,
to each Added Lender and Increasing Lender such portion of such Lender’s
Revolving Credit Advances as shall be necessary to effectuate such adjustment in
Ratable Shares. Each Increasing Lender and Added Lender (A) shall be deemed to
have assumed such portion of such Revolving Credit Advances and (B) shall fund
to each other Lender on the Increased Commitment Date the amount of Revolving
Credit Advances assigned by it to such Lender.

 

SECTION 2.15. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to the first and/or second anniversaries of the Closing Date,
the Borrower, by written notice to the Administrative Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Administrative Agent shall promptly notify each
Lender Party of such request, and each Lender Party shall in turn, in its sole
discretion, not later than 30 days prior to the applicable anniversary date,
notify the Borrower and the Administrative Agent in writing as to whether such
Lender Party will consent to such extension. If any Lender Party shall fail to
notify the Administrative Agent and the Borrower in writing of its consent to
any such request for extension of the Termination Date at least 30 days prior to
such anniversary date, such Lender Party shall be deemed to be a Non-Consenting
Lender with respect to such request. The Administrative Agent shall notify the
Borrower not later than 25 days prior to the applicable anniversary date of the
decision of the Lender Parties regarding the Borrower’s request for an extension
of the Termination Date.

(b)        If all the Lender Parties consent in writing to any such request in
accordance with subsection (a) of this Section 2.15, the Termination Date in
effect at such time shall, effective as at the Termination Date (the “Extension
Date”), be extended for one year. If less than all of the Lender Parties consent
in writing to any such request in accordance with subsection (a) of this Section
2.15, the Termination Date in effect at such time shall, effective as at the
applicable Extension Date and subject to subsection (d) of this Section 2.15, be
extended as to those Lender Parties that so consented (each a “Consenting
Lender”) but shall not be extended as to any other Lender Party (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender Party pursuant to this Section 2.15 and the
Commitment(s) of such Lender Party are not assumed in accordance with subsection
(c) of this Section 2.15 on or prior to the applicable Extension Date, the
Commitment(s) of such Non-Consenting Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender Party or any other Person; provided that
such Non-Consenting Lender’s rights under Sections 3.3, 3.4, 3.5, 3.6 and 3.7,
and its obligations under Section 10.2, shall survive the Termination Date for
such Lender Party as to matters occurring prior to such date. It is understood
and agreed that no Lender Party shall have any obligation whatsoever to agree to
any request made by the Borrower for any requested extension of the Termination
Date.

(c)        If less than all of the Lender Parties consent to any such request
pursuant to subsection (a) of this Section 2.15, the Borrower may arrange for
one or more Consenting Lenders or other Person eligible to be an assignee of a
Lender pursuant to Section 11.11.1 (an “Eligible Assignee”) to assume, effective
as of the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of
the

 

26

 


--------------------------------------------------------------------------------



 

obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Eligible Assignee as a result of such substitution shall in no event be
less than $25,000,000 unless the amount of the Revolving Credit Commitment of
such Non-Consenting Lender is less than $25,000,000, in which case such Eligible
Assignee shall assume all of such lesser amount; and provided further that:

(i)         any such Consenting Lender or Eligible Assignee shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

(ii)         all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)        with respect to any such Eligible Assignee, the applicable
processing and recordation fee required under Section 11.11.1 for such
assignment shall have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 3.3,
3.4, 3.5, 3.6 and 3.7, and its obligations under Section 10.2, shall survive
such substitution as to matters occurring prior to the date of substitution. At
least three Business Days prior to any Extension Date, (A) each such Eligible
Assignee, if any, shall have delivered to the Borrower and the Administrative
Agent a Lender Assignment Agreement, duly executed by such Eligible Assignee,
such Non-Consenting Lender, the Borrower and the Administrative Agent, (B) any
such Consenting Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Administrative Agent as to the increase in the amount of
its Commitment and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.15 shall have delivered to the Administrative Agent any Note or
Notes held by such Non-Consenting Lender. Upon the payment or prepayment of all
amounts referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Eligible Assignee, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.

(d)        If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.15) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension not
later than one Business Day prior to such Extension Date, the Administrative
Agent shall so notify the Borrower, and the Termination Date then in effect
shall be extended for the additional one-year period as described in subsection
(a) of this Section 2.15, and all references in this Agreement, and in the
Notes, if any, to the “Termination Date” shall, with respect to each Consenting
Lender and each Eligible Assignee for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lender Parties (including, without
limitation, each Eligible Assignee) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Eligible Assignee.

 

 

27

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 3.1. LIBO Rate Lending Unlawful. If the introduction of or any change in
or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority having jurisdiction over such Lender asserts that
it is unlawful, for such Lender to make, continue or maintain any Advance
bearing interest at a rate based on the LIBO Rate, the obligations of such
Lender to make, continue or maintain any Advances bearing interest at a rate
based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain Advances hereunder shall be
automatically converted into an obligation to make, continue and maintain
Advances bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Applicable Margin or, if such negotiated rate is not
agreed upon by the Borrower and such Lender within fifteen Business Days, a rate
equal to the Federal Funds Rate from time to time in effect plus the Applicable
Margin.

SECTION 3.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a)  deposits in the relevant amount, in the relevant currency and for the
relevant Interest Period are not available to the Reference Lenders in their
relevant market; or

(b)  by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin plus the Federal Funds Rate in effect from time to time.

SECTION 3.3. Increased Costs, etc. If a change in any applicable treaty, law,
regulation or regulatory requirement or in the interpretation thereof or in its
application to the Borrower, or if compliance by any Lender Party with any
applicable direction, request, requirement or guideline (whether or not having
the force of law) of any governmental or other authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:

(a)  subject any Lender Party to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its commitment to lend
or to issue or participate in Letters of Credit and other commitments of such
type or the issuance or maintenance of participations in Letters or Credit (or
similar contingent obligations) or any part thereof imposed, levied, collected,
withheld or assessed by any jurisdiction or any political subdivision or taxing
authority thereof (other than taxation on overall net income and, to the extent
such taxes are described in Section 3.6, withholding taxes); or

 

 

28

 


--------------------------------------------------------------------------------



 

 

(b)  change the basis of taxation to any Lender Party (other than a change in
taxation on the overall net income of such Lender Party) of payments of
principal or interest or any other payment due or to become due pursuant to this
Agreement; or

(c)  impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 3.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender Party shall allocate its capital resources to its obligations hereunder
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender Party (provided that such Lender Party shall, unless prohibited by law,
allocate its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or

(d)  impose on any Lender Party any other condition affecting its commitment to
lend or to issue or participate in Letters of Credit hereunder,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender Party of making Advances or of issuing or participating in Letters
of Credit or maintaining its Commitment or any part thereof, (ii) to reduce the
amount of any payment received by such Lender Party or its effective return
hereunder or on its capital or (iii) to cause such Lender Party to make any
payment or to forego any return based on any amount received or receivable by
such Lender Party hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender Party materially affects the interests
of such Lender Party, (A) the Lender Party concerned shall (through the
Administrative Agent) notify the Borrower of the occurrence of such event and
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party and (B) the Borrower shall forthwith upon
demand pay to the Administrative Agent for the account of such Lender Party such
amount as is necessary to compensate such Lender Party for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment. Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is the Lender Party’s standard method
of calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender Party’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender Party does business. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such cost or reductions and of such Lender Party’s
intention to claim compensation therefor.

SECTION 3.4. Funding Losses. In the event any Lender shall incur any loss or
expense by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make,

 

29

 


--------------------------------------------------------------------------------



 

continue or maintain any portion of the principal amount of any Advance as a
LIBO Rate Advance as a result of:

(a)  any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Advances on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise; or

(b)  any LIBO Rate Advances not being made in accordance with the Notice of
Revolving Credit Borrowing therefor due to the fault of the Borrower or as a
result of any of the conditions precedent set forth in Article IV not being
satisfied,

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

SECTION 3.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority increases the amount of capital required to be maintained
by any Lender Party or any Person controlling such Lender Party, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitments or the Advances made by such Lender Party is reduced to a level
below that which such Lender Party or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender Party to the Borrower,
the Borrower shall immediately pay directly to such Lender Party additional
amounts sufficient to compensate such Lender Party or such controlling Person
for such reduction in rate of return. Any such notice shall (i) describe in
reasonable detail the capital adequacy requirements which have been imposed,
together with the approximate date of the effectiveness thereof, (ii) set forth
the amount of such lowered return, (iii) describe the manner in which such
amount has been calculated, (iv) certify that the method used to calculate such
amount is such Lender Party’s standard method of calculating such amount,
(v) certify that such request for such additional amounts is consistent with its
treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender Party does business. In determining such amount, such
Lender Party may use any method of averaging and attribution that it shall,
subject to the foregoing sentence, deem applicable. Each Lender Party agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party. Failure or delay on the part of any Lender
Party to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender Party’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender Party’s intention
to claim compensation therefor; provided further that, if the circumstance
giving rise to such reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender Party
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender Party’s intention to claim compensation therefor.

 

 

30

 


--------------------------------------------------------------------------------



 

 

SECTION 3.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Advances and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender Party’s net
income or receipts of such Lender Party and franchise taxes imposed in lieu of
net income taxes or receipts, by the jurisdiction under the laws of which such
Lender Party is organized or any political subdivision thereof or the
jurisdiction of such Lender Party’s Lending Office or any political subdivision
thereof or any other jurisdiction unless such net income taxes are imposed
solely as a result of the Borrower’s activities in such other jurisdiction (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrower will:

(a)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b)  promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(c)  pay to the Administrative Agent for the account of the Lender Parties such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender Party will equal the full amount such Lender
Party would have received had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender Party with respect to any payment received by the Administrative
Agent or such Lender Party hereunder, the Administrative Agent or such Lender
Party may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.

Any Lender Party claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender Party, be otherwise disadvantageous to
such Lender Party.

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lender Parties, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender Parties for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
Party as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender Party to provide timely notice
to the Borrower of the assertion of a liability related to the payment of
Taxes). For purposes of this Section 3.6, a distribution hereunder by the
Administrative Agent or any Lender Party to or for the account of any Lender
Party shall be deemed a payment by the Borrower.

If any Lender Party is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 3.6 or by reason of any payment made by the Borrower
pursuant to Section 3.3, such Lender Party shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the

 

31

 


--------------------------------------------------------------------------------



 

Borrower such amount (plus any interest received by such Lender Party in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender Party of such part of such refund, credit,
deduction or reduction as such Lender Party reasonably determines is allocable
to such tax or such payment (less out-of-pocket expenses incurred by such Lender
Party), provided that no Lender Party shall be obligated to disclose to the
Borrower any information regarding its tax affairs or tax computations.

Each Lender Party (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender
Party or such Participant are effectively connected with a trade or business in
the United States (or, alternatively, Internal Revenue Service Form W-8BEN, but
only if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender Party or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For any period with respect
to which a Lender Party (or Participant) has failed to provide the Borrower with
the foregoing forms (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required hereunder) such Lender Party (or
Participant) shall not be entitled to the benefits of this Section 3.6 with
respect to Taxes imposed by reason of such failure.

SECTION 3.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 3.3, the Borrower shall pay to each Lender on the last
day of each Interest Period of each LIBO Rate Advance, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
each LIBO Rate Advance for each day during such Interest Period:

(i)         the principal amount of such LIBO Rate Advance outstanding on such
day; and

(ii)         the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such LIBO Rate Advance for
such Interest Period as provided in this Agreement (less the Applicable Margin
and the Applicable Percentage) and the denominator of which is one minus any
increase after the Effective Date in the effective rate (expressed as a decimal)
at which such reserve requirements are imposed on such Lender minus (y) such
numerator; and

(iii)

1/360.

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different

 

32

 


--------------------------------------------------------------------------------



 

Lending Office) if such efforts would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

SECTION 3.8. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7, the
Borrower shall be entitled at any time (so long as no Default and no Prepayment
Event shall have occurred and be continuing) within 180 days after receipt of
notice from such Lender Party of such required payment to (a) terminate such
Lender Party’s Revolving Credit Commitment (whereupon the Ratable Shares of each
other Lender Party shall automatically be adjusted to an amount equal to each
such Lender Party’s ratable share of the remaining Revolving Credit
Commitments), and such Lender Party’s right to receive any facility fee accruing
after such termination, (b) prepay the affected portion of such Lender Party’s
Advances in full, together with accrued interest thereon through the date of
such prepayment (provided that the Borrower shall not prepay any such Lender
Party pursuant to this clause (b) without replacing such Lender Party pursuant
to the following clause (c) until a 30-day period shall have elapsed during
which the Borrower and the Agents shall have attempted in good faith to replace
such Lender Party), and/or (c) replace such Lender Party with another financial
institution reasonably acceptable to the Agents, provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender Party under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender Party under this Agreement and (ii) no Lender Party shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Lender Party shall have received
one or more payments from either the Borrower or one or more Assignee Lender
Parties in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender Party, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender Party under this Agreement. Each Lender
Party represents and warrants to the Borrower that, as of the date of this
Agreement (or, with respect to any Lender Party not a party hereto on the date
hereof, on the date that such Lender Party becomes a party hereto), there is no
existing treaty, law, regulation, regulatory requirement, interpretation,
directive, guideline, decision or request pursuant to which such Lender Party
would be entitled to request any payments under any of Sections 4.3, 4.4, 4.5,
4.6 and 4.7 to or for account of such Lender Party.

SECTION 3.9. Setoff. Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender Party shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations owing to it any and all balances, credits, deposits, accounts
or moneys of the Borrower then or thereafter maintained with such Lender Party;
provided that any such appropriation and application shall be subject to the
provisions of Section 2.12. Each Lender Party agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender Party; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Lender
Party may have.

SECTION 3.10. Use of Proceeds. The Borrower shall apply the proceeds of each
Borrowing in accordance with the third recital; without limiting the foregoing,
no proceeds of any Advance will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.

 

 

33

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

CONDITIONS TO BORROWING

SECTION 4.1. Effectiveness. The obligations of the Lender Parties to fund any
Borrowing or to issue any Letter of Credit shall be effective on and as of the
first date (the “Closing Date”) on which each of the conditions precedent set
forth in this Section 4.1 shall have been satisfied.

(a)

Resolutions, etc. The Administrative Agent shall have received from the
Borrower:

(i)         a certificate, dated the Closing Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
and as to the truth and completeness of the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

(y) Organic Documents of the Borrower,

and upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary of the Borrower
canceling or amending such prior certificate; and

(ii)         a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.

(b)        Delivery of Notes. The Administrative Agent shall have received, for
the account of the respective Lenders, the Notes requested by Lenders pursuant
to Section 2.13 at least five Business Days prior to the Closing Date, duly
executed and delivered by the Borrower.

(c)        Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Agents and each Lender
Party, from:

(i)         Bradley H. Stein, Esq., counsel to the Borrower, substantially in
the form of Exhibit D-1 hereto;

(ii)         Watson, Farley & Williams (New York) LLP, counsel to the Borrower,
as to Liberian Law and New York Law, substantially in the form of Exhibit D-2
hereto;

(iii)        Shearman & Sterling LLP, counsel to the Administrative Agent,
substantially in the form of Exhibit H hereto.

(d)        Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender Party, as the
case may be, all fees that the Borrower shall have agreed in writing to pay to
the Administrative Agent (whether for its own account or for account of any of
the Lender Parties) and all invoiced expenses of the Administrative Agent
(including the agreed fees and expenses of counsel to the Administrative Agent)
on or prior to the Closing Date.

SECTION 4.2. All Borrowings and Issuances. The obligation of each Lender to fund
any Advance on the occasion of any Borrowing (including the initial Borrowing)
(other than (x) a Swing Line Advance made by a Lender pursuant to Section
2.02(b) or (y) an Advance made by any Issuing Bank or

 

34

 


--------------------------------------------------------------------------------



 

any Lender pursuant to Section 2.03(c)) and the obligation of any Issuing Bank
to issue a Letter of Credit shall be subject to the satisfaction of each of the
conditions precedent set forth in this Section 4.2.

(a)        Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Borrowing or Issuance the following statements shall be
true and correct:

(i)         the representations and warranties set forth in Article V
(excluding, however, those contained in Sections 5.9, 5.10 and 5.12) shall be
true and correct in all material respects except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct, with the same effect as if then made; and

(ii)         no Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event shall have then
occurred and be continuing.

(b)        Request. The Administrative Agent shall have received a Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or a Notice of
Issuance, as applicable. Each of the delivery of a Revolving Credit Borrowing,
Notice of Swing Line Borrowing or a Notice of Issuance, as applicable, and the
acceptance by the Borrower of the proceeds of such Borrowing or Issuance shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or Issuance (both immediately before and after giving effect to
such Borrowing or Issuance and the application of the proceeds thereof) the
statements made in Section 4.2(a) are true and correct.

SECTION 4.3. Determinations Under Section 4.1. For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender Party shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lender Parties unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Closing Date, specifying its objection thereto. The Administrative Agent shall
promptly notify the Lender Parties of the occurrence of the Closing Date.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

To induce the Lender Parties and the Administrative Agent to enter into this
Agreement, to make Advances and to issue Letters of Credit hereunder, the
Borrower represents and warrants to the Administrative Agent and each Lender
Party as set forth in this Article V as of the Closing Date and, except with
respect to the representations and warranties in Sections 5.9, 5.10 and 5.12, as
of the date of each Borrowing and Issuance after the Closing Date.

SECTION 5.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

SECTION 5.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

 

35

 


--------------------------------------------------------------------------------



 

 

(a)

contravene the Borrower’s Organic Documents;

(b)        contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;

(c)        contravene any court decree or order binding on the Borrower or any
of its property except as would not reasonably be expected to result in a
Material Adverse Effect;

(d)        contravene any contractual restriction binding on the Borrower or any
of its property except as would not reasonably be expected to result in a
Material Adverse Effect; or

(e)        result in, or require the creation or imposition of, any Lien on any
of the Borrower’s properties except as would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Closing Date that have been obtained or actions not required to be taken
on or prior to the Closing Date that have been taken). Each of the Borrower and
each Principal Subsidiary holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Closing
Date, except to the extent the failure to hold any such licenses, permits or
other approvals would not have a Material Adverse Effect.

SECTION 5.4. Compliance with Environmental Laws. The Borrower and each Principal
Subsidiary is in compliance with all applicable Environmental Laws, except to
the extent that the failure to so comply would not have a Material Adverse
Effect.

SECTION 5.5. Validity, etc. This Agreement constitutes, and the Notes will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

SECTION 5.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2006, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender Party, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at December 31, 2006 and the results of their
operations for the Fiscal Year then ended. Since December 31, 2006 there has
been no material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.

SECTION 5.7. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

SECTION 5.8. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal Subsidiary, that (i) except as set forth in filings
made by the Borrower with the Securities and Exchange Commission in the
Borrower’s reasonable opinion might reasonably be expected to materially
adversely affect the business,

 

36

 


--------------------------------------------------------------------------------



 

operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) (collectively, “Material Litigation”) or (ii) purports to affect the
legality, validity or enforceability of the Loan Documents or the consummation
of the transactions contemplated hereby.

SECTION 5.9. Vessels. Each Vessel is

(a)

legally and beneficially owned by the Borrower or a Principal Subsidiary,

(b)        registered in the name of the Borrower or such Principal Subsidiary
under the flag identified in Item 5.9(b) of the Disclosure Schedule,

(c)

classed as required by Section 6.1.4(b),

 

(d)

free of all recorded Liens, other than Liens permitted by Section 6.2.3,

(e)

insured against loss or damage in compliance with Section 6.1.5, and

 

(f)         except for Island Star, chartered exclusively to or operated
exclusively by the Borrower or one of the Borrower’s wholly-owned Subsidiaries,
except as otherwise permitted pursuant to Section 6.1.4.

SECTION 5.10. Subsidiaries. The Borrower has no Subsidiaries on the Closing
Date, except those Subsidiaries which are identified in Item 5.10 of the
Disclosure Schedule. All Existing Principal Subsidiaries are designated with an
asterisk in Item 5.10 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 6.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.

SECTION 5.11. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.

SECTION 5.12. Withholding, etc. As of the Closing Date, no payment to be made by
the Borrower under any Loan Document is subject to any withholding or like tax
imposed by any Applicable Jurisdiction.

SECTION 5.13. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Closing Date that have been made).

SECTION 5.14. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

SECTION 5.15. Pension Plans. To the extent that, at any time after the Effective
Date, there are any Pension Plans, no Pension Plan shall have been terminated,
and no contribution failure will have occurred with respect to any Pension Plan,
in each case which could (a) give rise to a Lien under section

 

37

 


--------------------------------------------------------------------------------



 

302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty.

SECTION 5.16. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 5.17. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advances will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

SECTION 5.18. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lender Parties in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lender Parties in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller in connection with this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized). All financial and
other information furnished to the Administrative Agent and the Lender Parties
in writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller after the date of this Agreement shall have
been prepared by the Borrower in good faith.

ARTICLE VI

 

COVENANTS

SECTION 6.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 6.1.

SECTION 6.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for distribution to each Lender Party) the following financial
statements, reports, notices and information:

(a)        as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited consolidated financial statements of the Borrower
for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;

(b)        as soon as available and in any event within 120 days after the end
of each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on
Form 10-K (or any successor form) as filed by the Borrower with the Securities
and Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year

 

38

 


--------------------------------------------------------------------------------



 

prepared in accordance with GAAP (including a balance sheet and profit and loss
statement) and audited by PricewaterhouseCoopers LLC or another firm of
independent public accountants of similar standing;

(c)        together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 6.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);

(d)        as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;

(e)        as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

(f)         as soon as the Borrower becomes aware thereof, notice of any event
which, in its reasonable opinion, would be expected to materially adversely
affect the business, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole;

(g)        promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission or any national securities
exchange; and

(h)        such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
Party through the Administrative Agent may from time to time reasonably request.

SECTION 6.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) except to
the extent that failure to obtain (or cause to be obtained) such governmental
licenses, authorizations, consents, permits and approvals would not be expected
to have a Material Adverse Effect, the operation of each Vessel in compliance
with all applicable laws.

SECTION 6.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

(a)        in the case of each of the Borrower and the Principal Subsidiaries,
the maintenance and preservation of its corporate existence (subject to the
provisions of Section 6.2.6);

(b)        in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;

 

 

39

 


--------------------------------------------------------------------------------



 

 

(c)        the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings; and

(d)

compliance with all applicable Environmental Laws.

SECTION 6.1.4. Vessels. The Borrower will (or will cause the applicable
Principal Subsidiary to):

(a)        cause each Vessel, except for Island Star, to be chartered
exclusively to or operated exclusively by the Borrower or one of the Borrower’s
wholly-owned Subsidiaries, provided that the Borrower or such Subsidiary may
charter out (i) any Vessels representing not more than 25% of the berths of all
Vessels to entities other than the Borrower and the Borrower’s wholly-owned
Subsidiaries and (ii) any Vessel for a time charter not to exceed one year in
duration; and

(b)        cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.

SECTION 6.1.5. Insurance. The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender
Party) at reasonable intervals a certificate of a senior officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and the Subsidiaries and certifying as to compliance with this Section.

SECTION 6.1.6. Books and Records. The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender Party or any of their respective representatives, at reasonable
times and intervals, to visit each of its offices, to discuss its financial
matters with its officers and to examine any of its books or other corporate
records.

SECTION 6.2. Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Borrower will perform the
obligations set forth in this Section 6.2.

SECTION 6.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity other than those
engaged in by the Borrower and its Subsidiaries on the date hereof and other
business activities reasonably related thereto.

SECTION 6.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

(a)

Indebtedness secured by Liens of the type described in Section 6.2.3;

 

 

40

 


--------------------------------------------------------------------------------



 

 

(b)        Indebtedness owing to the Borrower or a wholly owned direct or
indirect Subsidiary of the Borrower;

(c)        Indebtedness incurred to finance, refinance or refund the cost
(including the cost of construction) of assets acquired after the Closing Date;
and

(d)        Indebtedness in an aggregate principal amount not to exceed the
amount specified therefor in Section 6.2.3(c) at any time outstanding.

SECTION 6.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a)        Liens on the vessel BRILLIANCE OF THE SEAS existing as of the
Effective Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE
SEAS securing any refinancing of the Existing Debt, so long as such Vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);

(b)        Liens on assets (including, without limitation, shares of capital
stock of corporations and assets owned by any corporation that becomes a
Subsidiary of the Borrower after the Effective Date) acquired after the
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary or
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which
Liens were created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

(c)        in addition to other Liens permitted under this Section 6.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 6.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $225,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

(d)        Liens on assets acquired after the Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

 

41

 


--------------------------------------------------------------------------------



 

 

(e)        Liens on any asset of any corporation that becomes a Subsidiary of
the Borrower (other than a corporation that also becomes a Subsidiary of an
Existing Principal Subsidiary) after the Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

(f)

Liens securing Government-related Obligations;

(g)        Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;

(h)        Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

(i)         Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;

(j)

Liens for current crew’s wages and salvage;

(k)        Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and

(l)

Liens on Vessels that:

(i)      secure obligations covered (or reasonably expected to be covered) by
insurance;

(ii)     were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or

(iii)     were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.

SECTION 6.2.4. Financial Condition. The Borrower will not permit:

(a)        Net Debt to Capitalization Ratio, as at the end of any Fiscal
Quarter, to be greater than 0.625 to 1.

(b)        Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last
day of any Fiscal Quarter.

(c)        Stockholders’ Equity to be less than, as at the last day of any
Fiscal Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated
net income of the Borrower and its

 

42

 


--------------------------------------------------------------------------------



 

Subsidiaries for the period commencing on January 1, 2007 and ending on the last
day of the Fiscal Quarter most recently ended (treated for these purposes as a
single accounting period, but in any event excluding any Fiscal Quarters for
which the Borrower and its Subsidiaries have a consolidated net loss).

SECTION 6.2.5. Investments. The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than

(a)        the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and

(b)        other Investments by the Principal Subsidiaries in an aggregate
amount not to exceed $25,000,000 at any time outstanding.

SECTION 6.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:

(a)        any such Subsidiary may liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary; and

(b)        so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

(i)   after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and

(ii)   in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.

SECTION 6.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:

(a)

sales of assets (including, without limitation, Vessels) so long as:

(i)         the aggregate net book value of all such assets sold during each
12-month period commencing on the Closing Date, and each anniversary of the
Closing Date, does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$250,000,000, provided however, that in no event shall the aggregate net book
value of fixed assets disposed over the life of the Agreement (determined as of
the date of any such sale) exceed 25% of Stockholders’ Equity as at the end of
the most recently completed fiscal quarter; and

 

 

43

 


--------------------------------------------------------------------------------



 

 

(ii)         to the extent any asset has a fair market value in excess of
$25,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);

(b)  sales of capital stock of any Principal Subsidiary of the Borrower so long
as a sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

(c)

sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 

(d)

sales of other assets in the ordinary course of business; and

 

(e)

sales of assets between or among the Borrower and Subsidiaries of the Borrower.

SECTION 6.2.8. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Borrower and its wholly-owned
Subsidiaries) unless such arrangement or contract is on an arms’-length basis,
provided that, to the extent that the aggregate fair value of the goods
furnished or to be furnished or the services performed or to be performed under
all such contracts or arrangements in any one Fiscal Year does not exceed
$25,000,000, such contracts or arrangements shall not be subject to this Section
6.2.8.

ARTICLE VII

 

EVENTS OF DEFAULT

SECTION 7.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.

SECTION 7.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on any Advance, any facility
fee, any Letter of Credit commission or the agency fee provided for in Section
10.8, provided that, in the case of any default in the payment of any interest
on any Advance or of any facility fee or commission, such default shall continue
unremedied for a period of at least two Business Days after notice thereof shall
have been given to the Borrower by any Lender Party; and provided further that,
in the case of any default in the payment of such agency fee, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Borrower by the Administrative Agent.

SECTION 7.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article IV) is or shall be incorrect when made in any
material respect.

SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 6.2.4) and such default shall continue unremedied
for a period of five days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender Party (or, if (a) such
default is capable of being remedied within 30 days (commencing on the first day
following such five-day period) and (b) the Borrower is actively seeking to
remedy the same during such period, such default shall continue unremedied for
at least 35 days after such notice to the Borrower).

 

 

44

 


--------------------------------------------------------------------------------



 

 

SECTION 7.1.4. Default on Other Indebtedness. The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof. For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.

SECTION 7.1.5. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a)        Any termination of a Pension Plan by the Borrower, any member of its
Controlled Group or any other Person if, as a result of such termination, the
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $50,000,000; or

(b)        a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 15 days (commencing on the first day of such
five-Business-Day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least 15
days).

SECTION 7.1.6. Bankruptcy, Insolvency, etc.(a)              The Borrower or any
of the Principal Subsidiaries (or any of its other Subsidiaries to the extent
that the relevant event described below would have a Material Adverse Effect)
shall:

(a)  generally fail to pay, or admit in writing its inability to pay, its debts
as they become due;

(b)  apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

(c)  in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 30
days, provided that the Borrower hereby expressly authorizes the

 

45

 


--------------------------------------------------------------------------------



 

Administrative Agent and each Lender Party to appear in any court conducting any
relevant proceeding during such 30-day period to preserve, protect and defend
their respective rights under the Loan Documents;

(d)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender Party to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or

(e)

take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 7.1.7. Ownership of Principal Subsidiaries. Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 6.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.

SECTION 7.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 7.1.6 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Advances and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, provided that the foregoing shall not relieve any
Lender of its obligation to make Advances pursuant to Section 2.2(b) or Section
2.3(c).

SECTION 7.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 7.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all of the
outstanding principal amount of the Advances and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Advances and other Obligations shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate,
provided that the foregoing shall not relieve any Lender of its obligation to
make Advances pursuant to Section 2.2(b) or Section 2.3(c).

ARTICLE VIII

 

PREPAYMENT EVENTS

SECTION 8.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

SECTION 8.1.1. Change in Ownership. Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 30% of the Voting Stock and:

 

 

46

 


--------------------------------------------------------------------------------



 

 

(a)        the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly or indirectly, effective control over fewer shares of Voting
Stock than does such New Shareholder; and

(b)        the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.

SECTION 8.1.2. Change in Board. During any period of 24 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals:

(a)

who were members of said Board on the first day of such period; or

(b)        whose election or nomination to said Board was approved by a vote of
at least two-thirds of the members of said Board who were members of said Board
on the first day of such period; or

(c)        whose election or nomination to said Board was approved by a vote of
at least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).

SECTION 8.1.3. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by any Lender Party.

SECTION 8.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4.

SECTION 8.1.6. Judgments. Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

(a)        enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five Business Days after the commencement of such enforcement proceedings; or

(b)        there shall be any period of 10 consecutive Business Days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.

 

 

47

 


--------------------------------------------------------------------------------



 

 

SECTION 8.1.7. Condemnation, etc. Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.

SECTION 8.1.8. Arrest. Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.

SECTION 8.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated), provided that the foregoing shall not relieve any Lender of its
obligation to make Advances pursuant to Section 2.2(b) or Section 2.3(c).

ARTICLE IX

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

SECTION 9.1.1. Actions in Respect of the Letters of Credit. If any Commitment
Termination Event shall have occurred and be continuing, the Administrative
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section 7.3
or 8.2 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding or
(b) make such other arrangements in respect of the outstanding Letters of Credit
as shall be acceptable to the Required Lenders and not more disadvantageous to
the Borrower than clause (a); provided, however, that if any Event of Default
described in clauses (b) through (d) of Section 7.1.6 shall occur with respect
to the Borrower, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the
Administrative Agent for the account of the Lender Parties without notice to or
demand upon the Borrower, which are expressly waived by the Borrower, to be held
in the L/C Cash Collateral Account. If at any time a Commitment Termination
Event is continuing the Administrative Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. After all such Letters of Credit shall have expired
or been fully drawn upon and all other obligations of the Borrower hereunder and
under the Notes shall have been paid in full, the balance, if any, in such L/C
Cash Collateral Account shall be returned to the Borrower.

 

 

48

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

 

THE AGENTS

SECTION 10.1. Actions. Each Lender Party hereby appoints Citibank, and insofar
as the other Agents have duties under this Agreement, each other Agent, as its
agent under and for purposes of this Agreement, the Notes and each other Loan
Document. Each Lender Party authorizes the Administrative Agent to act on behalf
of such Lender Party under this Agreement, the Notes and each other Loan
Document and, in the absence of other written instructions from the Required
Lenders received from time to time by the Administrative Agent (with respect to
which the Administrative Agent agrees that it will comply, except as otherwise
provided in this Section or as otherwise advised by counsel), to exercise such
powers hereunder and thereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. The Administrative Agent shall
not be required to take any action hereunder, under the Notes or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement,
the Notes or any other Loan Document, unless it is expressly required to do so
under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s reasonable determination, inadequate, the Administrative
Agent may call for additional indemnification from the Lender Parties and cease
to do the acts indemnified against hereunder until such additional indemnity is
given.

SECTION 10.2. Lender Indemnification. (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent from and against such Lender’s Ratable Share of any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

(b)        Each Lender hereby severally indemnifies the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all claims, damages, losses, liabilities and expenses
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Issuing Bank hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such claims, damages, losses, liabilities and expenses resulting
from such Issuing Bank’s gross negligence or willful misconduct.

(c)        The failure of any Lender to reimburse the Administrative Agent or
any Issuing Bank promptly upon demand for its Ratable Share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent or any Issuing Bank for its Ratable Share of
such amount, but no

 

49

 


--------------------------------------------------------------------------------



 

Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent or any Issuing Bank for such other Lender’s Ratable Share
of such amount. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 10.2 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes. Each of the Administrative
Agent and each Issuing Bank agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 10.2 that are subsequently
reimbursed by the Borrower.

SECTION 10.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender Party for
any action taken or omitted to be taken by it under this Agreement or any other
Loan Document, or in connection herewith or therewith, except for its own
willful misconduct or gross negligence. Without limitation of the generality of
the foregoing, the Administrative Agent (i) may treat the payee of any Note a
the holder thereof until the Administrative Agent receives and accepts a Lender
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Assignee Lender as provided in Section 11.11.1; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it and in accordance
with the advice of such counsel, accountants or experts; (iii) makes no warranty
or representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or Prepayment Event or to
inspect the property (including the books and records) of the Borrower; (v)
shall not be responsible to any Lender Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (vi) shall incur
no liability under or in respect of this Agreement by action upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 10.4. Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lender Parties, provided that any
such resignation shall not become effective until a successor Agent for such
resigning Agent has been appointed as provided in this Section 10.4 and such
successor Agent has accepted such appointment (provided that no successor Agent
shall be appointed for any Agent, other than the Administrative Agent, if after
giving effect to such Agent’s resignation there would still be two Agents). If
any Agent at any time shall resign, the Required Lenders shall, subject to the
immediately preceding proviso and subject to the consent of the Borrower (such
consent not to be unreasonably withheld), appoint another Lender as a successor
to such Agent which shall thereupon become such Agent’s successor hereunder
(provided that, in the case of a resignation of the Administrative Agent, the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld) offer to each of the other Agents in
turn, in the order of their respective Commitment Amounts, the right to become
successor Administrative Agent). If no successor Agent for any resigning Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of the Lender Parties,
appoint a successor Agent, which shall be one of the Lenders or, in the case of
a resigning Administrative Agent, a commercial banking institution having a
combined capital and surplus of at least $500,000,000 (or the equivalent in
other currencies), subject, in each case, to the consent of the Borrower (such
consent not to be unreasonably withheld). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall be entitled to receive from the resigning
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request,

 

50

 


--------------------------------------------------------------------------------



 

and shall thereupon succeed to and become vested with all rights, powers,
privileges and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any resigning Administrative Agent’s resignation hereunder
as the Administrative Agent, the provisions of:

(a)        this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

(b)

Section 11.3 and Section 11.4 shall continue to inure to its benefit.

If a Lender acting as an Agent assigns its Advances to one of its Affiliates,
such Agent may, subject to the consent of the Borrower (such consent not to be
unreasonably withheld) assign its rights and obligations as Agent to such
Affiliate.

SECTION 10.5. Advances by the Agents. Each Agent shall have the same rights and
powers with respect to (x) the Advances made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates as any other Lender Party and
may exercise the same as if it were not an Agent. Each Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
such Agent were not an Agent hereunder and without any duty to account therefor
to the Lender Parties. No Agent shall have any duty to disclose information
obtained or received by it or any of its Affiliates relating to the Borrower or
its Subsidiaries to the extent such information was obtained or received in any
capacity other than as an Agent.

SECTION 10.6. Credit Decisions. Each Lender Party acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender Party, and based on such Lender Party’s review of the financial
information of the Borrower, this Agreement, the other Loan Documents (the terms
and provisions of which being satisfactory to such Lender Party) and such other
documents, information and investigations as such Lender Party has deemed
appropriate, made its own credit decision to extend its Commitment. Each Lender
Party also acknowledges that it will, independently of the Administrative Agent,
each other Agent and each other Lender Party, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document.

SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender Party of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lender Parties by the Borrower). The
Administrative Agent will distribute to each Lender Party each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lender Parties by the Administrative Agent in accordance with the terms of this
Agreement.

SECTION 10.8. Agency Fee. The Borrower agrees to pay to the Administrative Agent
for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.

 

 

51

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

(a)        modify any requirement hereunder that any particular action be taken
by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;

(b)        modify this Section 11.1, change the definition of “Required
Lenders”, increase the Commitment(s) of any Lender (other than pursuant to
Section 2.14), reduce any fees described in Section 2.4 or extend the
Termination Date (other than pursuant to Section 2.15) shall be made without the
consent of each Lender;

(c)        extend the due date (other than pursuant to Section 2.15) for, or
reduce the amount of, any scheduled repayment or prepayment of principal of or
interest on any Advance (or reduce the principal amount of or rate of interest
on any Advance) shall be made without the consent of each Lender;

(d)        affect adversely the interests, rights or obligations of the
Administrative Agent in its capacity as such shall be made without consent of
the Administrative Agent;

(e)        affect adversely the interests, rights or obligations of the Swing
Line Bank in its capacity as such shall be made without consent of the Swing
Line Bank; or

(f)         affect adversely the interests, rights or obligations of any Issuing
Bank in its capacity as such shall be made without consent of such Issuing Bank.

No failure or delay on the part of the Administrative Agent or any Lender Party
in exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
Party under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 11.2. Notices. (a)     All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed, delivered or transmitted to such party at
its address, or facsimile number, in the case of the Borrower and the
Administrative Agent, set forth below its signature hereto and, in the case of
each Lender, set forth opposite its name on Schedule I hereto or set forth in
the Lender Assignment Agreement or Added Lender Agreement or at such other
address, or facsimile number as may be designated by such party in a notice to
the other parties; provided that notices, information, documents and other
materials that the Borrower is required to deliver hereunder may be delivered to
the Administrative Agent and the Lender Parties as specified in Section 11.2(b).
Any notice, if mailed and properly addressed with postage

 

52

 


--------------------------------------------------------------------------------



 

prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received.

(b)       So long as Citibank is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@ssmb.com; provided that any Communication requested pursuant to
Section 6.1.1(h) shall be in a format acceptable to the Borrower and the
Administrative Agent.

(1)       The Borrower agrees that the Administrative Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lender Parties by posting such notices, at the option of the Borrower, on
Intralinks or e-Disclosure, the Administrative Agent’s internet delivery system
that is part of SSB Direct, Global Fixed Income’s primary web portal (the
“Platform”). Although the primary web portal is secured with a dual firewall and
a User ID/Password Authorization System and the Platform is secured through a
single user per deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, the Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

(2)       The Administrative Agent agrees that the receipt of Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).

 

(c)        Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Lender Party for purposes of this Agreement. Each Lender Party agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) of such Lender Party’s e-mail address to which a Notice may be
sent by electronic transmission on or before the date such Lender Party becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
Party) and (ii) that any Notice may be sent to such e-mail address.

 

 

53

 


--------------------------------------------------------------------------------



 

 

(d)        Patriot Act. Each Lender Party hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”)), that it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender Party to identify the Borrower in accordance with the Act

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the preparation, execution and delivery
of, and any amendments, waivers, consents, supplements or other modifications
to, this Agreement or any other Loan Document. The Borrower further agrees to
pay, and to save the Administrative Agent and the Lender Parties harmless from
all liability for, any stamp, recording, documentary or other similar taxes
which may be payable in connection with the execution or delivery of this
Agreement, the borrowings hereunder, or the issuance of the Notes or any other
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
and each Lender Party upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent or such Lender Party in connection with (x) the negotiation
of any restructuring or “work-out”, whether or not consummated, of any
Obligations and (y) the enforcement of any Obligations.

SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender Party and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Administrative Agent, each
Lender Party and each of their respective Affiliates and their respective
officers, advisors, directors, employees, partners and controlling persons
(collectively, the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement, the
Notes or the other Loan Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Advances
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto. Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 11.4, (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defense of any such action,
suit or other claim (provided, that the Borrower shall reimburse such
Indemnified Party for its reasonable out-of-pocket expenses incurred pursuant
hereto) and (d) at the Borrower’s request, permit the Borrower to assume control
of the defense of any such claim, other than regulatory, supervisory or similar
investigations, provided that (i) the Borrower acknowledges in writing its
obligations to indemnify the Indemnified Party in accordance with the terms
herein in connection with such claims, (ii) the Borrower shall keep the
Indemnified Party fully informed with respect to the conduct of the defense of
such claim, (iii) the Borrower shall consult in good faith with the Indemnified
Party (from time to time and before taking any material decision) about the
conduct of the defense of such claim, (iv) the Borrower shall conduct the
defense of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement

 

54

 


--------------------------------------------------------------------------------



 

with respect to such claim unless either (A) such settlement involves only the
payment of a monetary sum, does not include any performance by or an admission
of liability or responsibility on the part of the Indemnified Party, and
contains a provision unconditionally releasing the Indemnified Party and each
other indemnified party from, and holding all such persons harmless, against,
all liability in respect of claims by any releasing party or (B) the Indemnified
Party provides written consent to such settlement (such consent not to be
unreasonably withheld or delayed). Notwithstanding the Borrower’s election to
assume the defense of such action, the Indemnified Party shall have the right to
employ separate counsel and to participate in the defense of such action and the
Borrower shall bear the fees, costs and expenses of such separate counsel if (1)
the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest, (2)
the actual or potential defendants in, or targets of, any such action include
both the Borrower and the Indemnified Party, and the Indemnified Party shall
have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (3) the Borrower shall not have
employed counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (4) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

SECTION 11.5. Survival. The obligations of the Borrower under Sections 3.3, 3.4,
3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the Lender Parties under
Section 10.2, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Commitments. The
representations and warranties made by the Borrower in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower and each Lender Party (or notice
thereof satisfactory to the Administrative Agent and the Borrower) shall have
been received by the

 

55

 


--------------------------------------------------------------------------------



 

Administrative Agent and the Borrower (or, in the case of any Lender Party,
receipt of signature pages transmitted by facsimile) and notice thereof shall
have been given by the Administrative Agent to the Borrower and each Lender
Party.

SECTION 11.9. Governing Law; Entire Agreement. THIS AGREEMENT AND THE NOTES
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE
LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

(a)        except to the extent permitted under Section 6.2.6, the Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and

(b)        the rights of sale, assignment and transfer of the Lender Parties are
subject to Section 11.11.

SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances. Each Lender Party may assign, or sell participations in, its Advances
and Commitment(s) to one or more other Persons in accordance with this Section
11.11.

SECTION 11.11.1. Assignments. Any Lender Party,

(i) with the written consents of the Borrower, each Issuing Bank and the
Administrative Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Administrative Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender Party’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time assign and delegate to one or more commercial banks or other financial
institutions;

(ii) with notice to the Borrower and the Administrative Agent, but without the
consent of the Borrower, any Issuing Bank or the Administrative Agent, may
assign and delegate (A) to any Lender Party, (B) to any of its Affiliates or (C)
following the occurrence and during the continuance of an Event of Default or a
Prepayment Event; and

(iii) may (without notice to the Borrower, the Administrative Agent or any other
Lender Party and without payment of any fee) assign and pledge all or any
portion of its Advances and Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank;

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender Party’s total
Advances and Commitment(s) (which assignment and delegation shall be of a
constant, and not a varying, percentage of all the assigning Lender Party’s
Advances and Commitment(s)) in a minimum aggregate amount of $25,000,000 (or, if
less, all of such Lender Party’s Advances and Commitment(s)); provided that the
Borrower, each Issuing Bank and the Administrative Agent shall be

 

56

 


--------------------------------------------------------------------------------



 

entitled to continue to deal solely and directly with such Lender Party in
connection with the interests so assigned and delegated to an Assignee Lender
until:

(a)        written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower, each Issuing Bank and
the Administrative Agent by such Lender Party and such Assignee Lender;

(b)        Such Assignee Lender shall have executed and delivered to the
Borrower and the Administrative Agent a Lender Assignment Agreement, accepted by
the Administrative Agent; and

(c)

the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender Party hereunder and under the other Loan Documents, and
(y) the assignor Lender Party, to the extent that rights and obligations
hereunder have been assigned and delegated by it, shall be released from its
obligations hereunder and under the other Loan Documents, other than any
obligations arising prior to the effective date of such assignment. In no event
shall the Borrower be required to pay to any Assignee Lender at the time of the
relevant assignment any amount under Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is
greater than the amount which it would have been required to pay had no such
assignment been made. Within five Business Days after its receipt of notice that
the Administrative Agent has received an executed Lender Assignment Agreement,
upon request in accordance with Section 2.13, the Borrower shall execute and
deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Advances and
Commitment and, if the assignor Lender Party has retained Advances and a
Commitment hereunder, a replacement Note in the principal amount of the Advances
and Commitment retained by the assignor Lender Party hereunder (such Note to be
in exchange for, but not in payment of, that Note then held by such assignor
Lender Party . Each such Note shall be dated the date of the predecessor Note.
The assignor Lender Party shall mark the predecessor Note “exchanged” and
deliver it to the Borrower concurrently with the delivery by the Borrower of the
new Note(s). Such assignor Lender Party or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender Party
Assignment Agreement in the amount of $3,500 (and shall also reimburse the
Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

SECTION 11.11.2. Participations. Any Lender Party may at any time sell to one or
more commercial banks or other financial institutions (each of such commercial
banks and other financial institutions being herein called a “Participant”)
participating interests in any of its Advances, its Commitment, or other
interests of such Lender Party hereunder; provided that:

(a)        no participation contemplated in this Section 11.11 shall relieve
such Lender Party from its Commitment(s) or its other obligations hereunder;

(b)        such Lender Party shall remain solely responsible for the performance
of its Commitment(s) and such other obligations;

 

 

57

 


--------------------------------------------------------------------------------



 

 

(c)        the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement and each of the other Loan
Documents;

(d)  no Participant, unless such Participant is an Affiliate of such Lender
Party, shall be entitled to require such Lender Party to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender Party may agree with any Participant that such Lender Party will not,
without such Participant’s consent, take any actions of the type described in
clause (b) or (c) of Section 11.1; and

(e)  the Borrower shall not be required to pay any amount under Sections 3.3,
3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold.

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (h) of 6.1.1, shall be considered a
Lender Party.

SECTION 11.11.3. Register. The Administrative Agent shall maintain at its
address referred to in Section 11.2 a copy of each Added Lender Agreement and
each Lender Assignment Agreement delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lender Parties and the
Commitment(s) of, and principal amount of the Advances owing to, each Lender
Party from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender Party at any reasonable time and from time to time
upon reasonable prior notice.

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender Party from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

SECTION 11.13. Forum Selection and Consent to Jurisdiction. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND IRREVOCABLY
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE BOUND BY ANY FINAL
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR

 

58

 


--------------------------------------------------------------------------------



 

ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

SECTION 11.14. Process Agent. If at any time the Borrower ceases to have a place
of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Termination Date.

SECTION 11.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

(b)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c)        The obligation of the Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Lender Party or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party or the Administrative Agent (as the case may be), of any sum
adjudged to be so due in such other currency, such Lender Party or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender Party or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender Party or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender Party or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender Party or the Administrative Agent (as the case may
be) agrees to remit to the Borrower such excess.

SECTION 11.16. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any

 

59

 


--------------------------------------------------------------------------------



 

reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to the Borrower, to the extent of
any direct, but not consequential, damages suffered by the Borrower that the
Borrower proves were caused by such Issuing Bank’s willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, such Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.

SECTION 11.17. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDER
PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.



 

60

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

ROYAL CARIBBEAN CRUISES LTD.

By _________________________

Name:

Title:

Address:

1050 Caribbean Way

Miami, Florida 33132

Facsimile No.: (305) 539-0562

Attention: Treasurer

With a copy to: General Counsel

CITIBANK, N.A.,

as Administrative Agent

By _________________________

Name:

Title:

Address:

Two Penns Way

New Castle, Delaware 19720

Facsimile No.: (212) 994-0961

Attention: Bank Loan Syndications

 



 

61

 


--------------------------------------------------------------------------------



 

 

Lenders:

 

CITIBANK, N.A,

By _________________________

Name:

Title:

DNB NOR BANK ASA

By _________________________

Name:

Title:

By _________________________

Name:

Title:

JPMORGAN CHASE BANK, N.A.

By _________________________

Name:

Title:

THE BANK OF NOVA SCOTIA

By _________________________

Name:

Title:

THE ROYAL BANK OF SCOTLAND PLC

By _________________________

Name:

Title:

BARCLAYS BANK PLC

By _________________________

Name:

Title:



 

62

 


--------------------------------------------------------------------------------



 

 

BNP PARIBAS

By _________________________

Name:

Title:

BANK OF AMERICA, N.A.

By _________________________

Name:

Title:

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN ISLANDS BRANCHES

By _________________________

Name:

Title:

DEUTSCHE BANK AG NEW YORK BRANCH

By _________________________

Name:

Title:

HSH NORDBANK AG

By _________________________

Name:

Title:

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH

By _________________________

Name:

Title:

GOLDMAN SACHS CREDIT PARTNERS L.P.

By _________________________

Name:

Title:



 

63

 


--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK

By _________________________

Name:

Title:

BAYERISCHE HYPO-UND VEREINSBANK AG

By _________________________

Name:

Title:

MIZUHO CORPORATE BANK, LTD.

By _________________________

Name:

Title:

REGIONS BANK

By _________________________

Name:

Title:

SUMITOMO MITSUI BANKING CORPORATION

By _________________________

Name:

Title:

U.S. BANK, NATIONAL ASSOCIATION

By _________________________

Name:

Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By _________________________

Name:

Title:

 

 

64

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

ROYAL CARIBBEAN CRUISES LTD.

CREDIT AGREEMENT

 

Name of Initial Lender

Revolving Credit Commitment

Swing Line Commitment

Letter of Credit Commitment

Domestic Lending Office

Eurocurrency Lending Office

 

 

 

 

 

 

Bank of America, N.A.

$50,000,000

$0

$0

 

 

Barclays Bank PLC

$75,000,000

$0

$0

200 Cedar Knolls Road

Whippany, NJ 07981

Attn: Nicholas Guzzardo

T:

F: 973 576-3014

200 Cedar Knolls Road

Whippany, NJ 07981

Attn: Nicholas Guzzardo

T:

F: 973 576-3014

BNP Paribas

$75,000,000

$0

$0

787 Seventh Avenue

New York, New York 10019

Attn: Duane Helkowski

T:

F: 212 841-3830

787 Seventh Avenue

New York, New York 10019

Attn: Duane Helkowski

T:

F: 212 841-3830

Bayerische Hypo-und Vereinsbank AG

$30,000,000

$0

$0

22, Alter Wall

D-20457 Hamburg

Germany

Attn: Lorena Robledo

T:

F: 49 40 3692 3060

22, Alter Wall

D-20457 Hamburg

Germany

Attn: Lorena Robledo

T:

F: 49 40 3692 3060

The Bank of Nova Scotia

$100,000,000

$0

$62,500,000

600 Peachtree Street, N.E.

Atlanta, GA 30308

Attn: Demetria January

T:

F: 404 888-8998

600 Peachtree Street, N.E.

Atlanta, GA 30308

Attn: Demetria January

T:

F: 404 888-8998

Citibank, N.A.

$150,000,000

$100,000,000

$62,500,000

2 Penns Way, Suite 200

New Castle, DE 19720

Attn:

T: 302 894-6037

F: 212 994-0961

2 Penns Way, Suite 200

New Castle, DE 19720

Attn:

T: 302 894-6037

F: 212 994-0961

 

 

 


--------------------------------------------------------------------------------



 

 

 

Commerzbank AG, New York And Grand Cayman Islands Branches

$50,000,000

$0

$0

2 World Financial Center

New York, NY 10281-1050

Attn: Jane Cheng

T:

F: 212 266-7499

2 World Financial Center

New York, NY 10281-1050

Attn: Jane Cheng

T:

F: 212 266-7499

Deutsche Bank AG New York Branch

$50,000,000

$0

$0

 

 

DnB Nor Bank ASA

$150,000,000

$0

$0

200 Park Avenue

New York, NY 10166

Attn: Ahelia Singh/Teresa Rosu

T:

F: 212 681-4123

200 Park Avenue

New York, NY 10166

Attn: Ahelia Singh/Teresa Rosu

T:

F: 212 681-4123

Goldman Sachs Credit Partners L.P.

$35,000,000

$0

$0

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attn: Philip Green

T:

F: 212 357-4597

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attn: Philip Green

T:

F: 212 357-4597

HSH Nordbank AG

$50,000,000

$0

$0

Gerhart-Hauptmann-Platz 50

D-20095 Hamburg

Germany

Attn: Frauke Hay

T:

F: 49 40 3333 10150

Gerhart-Hauptmann-Platz 50

D-20095 Hamburg

Germany

Attn: Frauke Hay

T:

F: 49 40 3333 10150

JPMorgan Chase Bank, N.A.

$100,000,000

$0

$62,500,000

1111 Fannin Street, 10th Floor

Houston, TX 77002

Attn:

T:

F: 713) 750-2378

1111 Fannin Street, 10th Floor

Houston, TX 77002

Attn:

T:

F: 713) 750-2378

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

Mizuho Corporate Bank, Ltd.

$25,000,000

$0

$0

1800 Plaza Ten

Jersey City, NJ 07311

Attn: Robert Komst

T:

F: 201 626-9941

1800 Plaza Ten

Jersey City, NJ 07311

Attn: Robert Komst

T:

F: 201 626-9941

Morgan Stanley Bank

$35,000,000

$0

$0

 

 

Nordea Bank Norge ASA, Grand Cayman Branch

$50,000,000

$0

$0

437 Madison Ave, 21st Floor
New York, NY 10022
Attn: Jackie Ng

T:

F: 212 421-4420

437 Madison Ave, 21st Floor
New York, NY 10022
Attn: Jackie Ng

T:

F: 212 421-4420

Regions Bank

$25,000,000

$0

$0

2800 Ponce de Leon Blvd.

Coral Gables, FL 33134

Attn:

T:

F:

2800 Ponce de Leon Blvd.

Coral Gables, FL 33134

Attn:

T:

F:

The Royal Bank of Scotland PLC

$100,000,000

$0

$62,500,000

101 Park Avenue, 6th Floor

New York, NY 10166

Attn: LaVerne Small

T:

F: 212 401-1494

101 Park Avenue, 6th Floor

New York, NY 10166

Attn: LaVerne Small

T:

F: 212 401-1494

Sumitomo Mitsui Banking Corporation

$25,000,000

$0

$0

277 Park Avenue

New York, NY 10172

Attn: Yvette Browne

T:

F: 212 224-5197

277 Park Avenue

New York, NY 10172

Attn: Yvette Browne

T:

F: 212 224-5197

U.S. Bank, N.A.

$25,000,000

$0

$0

1850 Osborn Avenue

Oshkosh, WI 54901

Attn: Connie Sweeney

T:

F: 920 237-7993

1850 Osborn Avenue

Oshkosh, WI 54901

Attn: Connie Sweeney

T:

F: 920 237-7993

Wells Fargo Bank, N.A.

$25,000,000

$0

$0

201 Third Street, MAC 0187-081

San Francisco, CA 94103

Attn: Neva Moritanin

T:

F: 415 979-0675

201 Third Street, MAC 0187-081

San Francisco, CA 94103

Attn: Neva Moritanin

T:

F: 415 979-0675

 

 

 

 

 

 

 

 

 

Total:

$1,225,000,000

$100,000,000

$250,000,000

 

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

 

DISCLOSURE SCHEDULE

Updated June 29, 2007

Item 6.10 (b): Vessels

 

 

 

 

 

Vessel

Owner

Flag

Sovereign of the Seas

Sovereign of the Seas Shipping Inc.

Bahamian

Empress of the Seas

Nordic Empress Shipping Inc.

Bahamian

Monarch of the Seas

Monarch of the Seas Inc.

Bahamian

Majesty of the Seas

Majesty of the Seas Inc.

Bahamian

Grandeur of the Seas

Grandeur of the Seas Inc.

Bahamian

Rhapsody of the Seas

Rhapsody of the Seas Inc.

Bahamian

Enchantment of the Seas

Enchantment of the Seas Inc.

Bahamian

Vision of the Seas

Vision of the Seas Inc.

Bahamian

Voyager of the Seas

Voyager of the Seas Inc.

Bahamian

Island Star (formerly known as Horizon)

Fantasia Cruising Inc.

Bahamian

Zenith

Pullmantur Cruises Zenith Ltd.

Malta

Century

Blue Sapphire Marine Inc.

Bahamian

Galaxy

Esker Marine Shipping Inc.

Bahamian

Mariner of the Seas

Mariner of the Seas Inc.

Bahamian

Mercury

Seabrook Maritime Inc.

Bahamian

Millennium

Millennium Inc.

Bahamian

Explorer of the Seas

Explorer of the Seas Inc.

Bahamian

Infinity

Infinity Inc.

Bahamian

Radiance of the Seas

Radiance of the Seas Inc.

Bahamian

Summit

Summit Inc.

Bahamian

Adventure of the Seas

Adventure of the Seas Inc.

Bahamian

Navigator of the Seas

Navigator of the Seas Inc.

Bahamian

Constellation

Constellation Inc.

Bahamian

Serenade of the Seas

Serenade of the Seas Inc.

Bahamian

Jewel of the Seas

Jewel of the Seas Inc.

Bahamian

Xpedition

Islas Galapagos Turismo y Vapores CA

Ecuador

Legend of the Seas

Legend of the Seas Inc.

Bahamian

 

 

 


--------------------------------------------------------------------------------



 

 

 

Splendour of the Seas

Splendour of the Seas Inc.

Bahamian

Freedom of the Seas

Freedom of the Seas Inc.

Bahamian

Oceanic

Pullmantur Cruises Oceanic Ltd.

Malta

Azamara Journey (formerly known as Blue Dream)

Azamara Journey Inc.

Malta

Blue Moon

Pullmantur Cruises Blue Moon, Ltd.

Malta

Sky Wonder

Pullmantur Cruises Sky Wonder, Ltd.

Malta

Holiday Dream

Pullmantur Cruises Holiday Dream, Ltd.

Malta

Liberty of the Seas

Liberty of the Seas Inc.

Bahamian

Pacific Star

Pullmantur Cruises Atlantic Ltd.

Malta

 

Item 6.11: Subsidiaries

 

Name of the Subsidiary

Jurisdiction of Organization

Jewel of the Seas Inc. *

Liberia

Sovereign of the Seas Shipping Inc.*

Liberia

Viking Serenade Inc.

Liberia

Nordic Empress Shipping Inc.*

Liberia

Majesty of the Seas Inc.*

Liberia

Monarch of the Seas Inc.*

Liberia

Admiral Management Inc.

Liberia

GG Operations Inc.

Delaware

Island for Science Inc.

Indiana

Labadee Investments Ltd.

Cayman Islands

Societe Labadee Nord, S.A.

Haiti

Royal Caribbean Cruise Line A/S

Norway

Royal Caribbean Merchandise Inc.

Florida

Eastern Steamship Lines Inc.

Liberia

Grandeur of the Seas Inc.*

Liberia

Enchantment of the Seas Inc.*

Liberia

Rhapsody of the Seas Inc.*

Liberia

Vision of the Seas Inc. *

Liberia

Voyager of the Seas Inc.*

Liberia

Explorer of the Seas Inc.*

Liberia

Royal Celebrity Tours Inc.

Delaware

 

 

 

2

--------------------------------------------------------------------------------



 

 

 

White Sand Inc.

Liberia

Radiance of the Seas Inc.*

Liberia

Adventure of the Seas Inc. *

Liberia

RCL (UK) Ltd.

U.K.

Navigator of the Seas Inc. *

Liberia

Northwest Adventures Inc.

Delaware

Serenade of the Seas Inc. *

Liberia

Royal Beverage Cruise Sales LLC

Delaware

Mariner of the Seas Inc. *

Liberia

Beverage Cruise Sales LLC

Texas

Celebrity Cruise Lines Inc.

Cayman Islands

Celebrity Cruises Holdings Inc.

Liberia

Cruise Mar Shipping Holdings Ltd.

Liberia

Seabrook Maritime Inc. *

Liberia

Esker Marine Shipping Inc. *

Liberia

Blue Sapphire Marine Inc. *

Liberia

Fantasia Cruising Inc. *

Liberia

Cruise Mar Investment Inc.

Liberia

Universal Cruise Holdings Ltd.

British Virgin Islands

Celebrity Cruises Inc.

Liberia

Fourth Transoceanic Shipping Co. Ltd.

Liberia

Zenith Shipping Corporation

Liberia

Millennium Inc.*

Liberia

Infinity Inc.*

Liberia

Summit Inc.*

Liberia

Constellation Inc. *

Liberia

Fifth Transoceanic Shipping Company Ltd.

Liberia

Serenity Management Inc.

Liberia

Galapagos Cruises Inc.

Liberia

Islas Galapagos Turismo y Vapores C.A. *

Ecuador

Cape Liberty Cruise Port LLC

Delaware

Legend of the Seas Inc. *

Liberia

Splendour of the Seas Inc. *

Liberia

Harmony Investments (Global) Limited

U.K.

 

 

 

3

--------------------------------------------------------------------------------



 

 

 

Tenth Avenue Holdings, S.A. de C.V.

Mexico

The Scholar Ship Program LLC

Delaware

Royal Caribbean Cruises Espana S.L.

Spain

Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.

Honduras

Freedom of the Seas Inc. *

Liberia

RCL Holdings Cooperatief U.A.

The Netherlands

Pullmantur, S.A.

Spain

Pullmantur Cruises, S.L.

Spain

Pullmantur Cruises Oceanic Ltd.*

Malta

Pullmantur Cruises Blue Dream, Ltd.

Malta

Pullmantur Cruises Blue Moon, Ltd.*

Malta

Pullmantur Cruises Sky Wonder, Ltd.*

Malta

Pullmantur Cruises Holiday Dream, Ltd.*

Malta

Pullmantur Cruises Ship Management, Ltd

Malta

Pullmantur Ship Management, Ltd.

Bahamas

Turismo E Viagens Unipessoal, LDA.

Portugal

Royal Caribbean Holdings de Espana S.L.

Spain

Royal Caribbean Cruises (Asia) Pte. Ltd

Singapore

Azamara Journey Inc.*

Liberia

Azamara Quest Inc.

Liberia

Pullmantur Cruises Zenith Ltd.*

Malta

Pullmantur Cruises Empress Ltd.

Malta

Pullmantur Cruises Atlantic Ltd.*

Malta

Liberty of the Seas Inc.*

Liberia

* Shipholding companies

 

 

 

 

 

 

4

--------------------------------------------------------------------------------



 

 

 